DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive.

Regarding Applicant’s argument (beginning on page 7) that Zeidler fails to teach positioning a detection surface; Zeidler illustrates in figure 1 that the detection surface 209 is positioned (at least once) relative to the focus plane 211 (which is the surface of detector arrangement 209). The claim includes no recitation that the detection surface is movable or that it may be repositioned to one of a plurality of locations, and so this limitation is anticipated by figure 1 of Zeidler.
Regarding Applicant’s argument (beginning on page 8) that Zeidler does not disclose that a position of the secondary electron detector is set based on a position of the final image plane; since the detection surface 211 of detector 209 in Zeidler is the image plane, the location of the detector (relative to its surface) is necessarily set based on the position of the final image plane. Similar to the arguments with respect to claim 1, claim 3 does not include any device or method recitation of moving the detector more than once. Since the detector of Zeidler is moved at least into the position illustrated in figure 1, Zeidler anticipates this limitation of claim 3.
Claim 10 was indicated as allowable for its recitation that the tilting angle of the detector is adjusted; this recitation conveys that the detector is moved in a particular manner, where independent claims 1 and 3 lack any recitation(s) corresponding to how, when, or how often the detector is positioned.

Regarding claims 2, 4-9, and 15; Applicant has not provided additional arguments with respect to these claims and no additional response is necessary.

Claims 16 and 17 depend upon claims 13 and 14, respectively, and are objected to as allowable at least for this dependence despite their dependence upon claim 3, which is not allowable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 5, 6, 7, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeidler et al. U.S. PGPUB No. 2019/0355545.

Regarding claim 1, Zeidler discloses a method performed by a multi-beam apparatus 1 to form images of a sample 7, the method comprising: 5generating a plurality of secondary electron beams 9 from a plurality of probe spots 5 on the sample 7 along a primary-optical axis 13 upon interaction with a plurality of primary electron beams 3; focusing the plurality of secondary electron beams 9 onto a focus plane 211; and positioning a detection surface of a secondary electron detector 209 with respect to the focus plane 211 (as illustrated in figure 1).

Regarding claim 2, Zeidler discloses adjusting an electrical excitation of a stigmator to compensate astigmatism aberration of the plurality of secondary electron beams (“Using fast stigmation systems 285, this can be corrected to yield the correct positioning of the secondary electron beamlets 550 onto the sensitive areas 551 shown in FIG. 5F” [0097]). 



Regarding claim 4, Zeidler discloses that the plurality of secondary electron beams 9 comprises an array of secondary electron beams (the secondary electron beams 9 form the pattern array illustrated in figure 1). The term “array” has been interpreted as a collection of multiple beams, and has not been given any weight as to describing a specific pattern of the collection of multiple beams.



Regarding claim 6, Zeidler discloses a beam separator 400 configured to direct the plurality of secondary electron beams towards the secondary electron detector along a secondary optical axis (“The primary electrons incident on object 7 at a beam spot 5 generate secondary electrons emanating from the surface of the object 7. The secondary electrons form secondary electron beamlets 9, which traverse the objective lens 102 and the beam splitter unit 400 and follow the secondary beam path 11” [0058]).

Regarding claim 7, Zeidler discloses a stigmator configured to compensate astigmatism aberration of the plurality of secondary electron beams (“Using fast stigmation systems 285, this can be corrected to yield the correct positioning of the secondary electron beamlets 550 onto the sensitive areas 551 shown in FIG. 5F” [0097]).



Regarding claim 9, Zeidler discloses that the secondary electron detector 5comprises a plurality of detection elements 215, and wherein a detection element 215 of the plurality of detection elements 215 is associated with a corresponding secondary electron beam 9 of the plurality of secondary electron beams 9 (“The beam paths of the interaction products leaving the first plane 101 then run separated from each other downstream of the second additional charged particle lens 211 and are projected by projection lens 205 onto separate detection regions 215 of the multi detector 209” [0068]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeidler et al. U.S. PGPUB No. 2019/0355545 in view of Frosien U.S. PGPUB No. 2016/0133435.


Frosien discloses an electron microscopy apparatus wherein secondary electron beams are imaged by an array of detectors arranged on a curved final image plane (“The charged particle beam device 200 further includes a detector dome 700 including secondary charged particle detectors 710, 720, 740, 750, 760 adapted for detecting the secondary charged particle beam 120 leaving the beam separation unit 230 in different directions” [0033]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Zeidler with the curved image plane of Frosien in order to provide imaging of secondary charged particle beams that are emitted from the surface of a sample at different angles, and to differentiate the angles at which the beam left the surface of the sample, thereby allowing for the simultaneous use of different types of detectors for detecting different types of emitted electrons (as described in paragraph [0125] of Frosien).

Allowable Subject Matter
Claims 10-14, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 10; Zeidler et al. U.S. PGPUB No. 2019/0355545 discloses a multi-beam apparatus for inspecting a sample 7 using a plurality of primary electron 
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a multi-beam apparatus for inspecting a sample comprising: a secondary electron detector configured to detect a plurality of secondary electron beams resulting from the formation of probe spots on the sample by irradiating a plurality of primary electron beams to the sample, wherein a position of the charged-particle detector is set by adjusting a tilting angle between a detection plane of the secondary electron detector and the final image plane.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON L MCCORMACK/Examiner, Art Unit 2881